UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-5115


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES HINTON FAIRLEY,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00180-FDW-1)


Submitted:   August 16, 2010                 Decided:   September 9, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Ross H. Richardson, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Hinton     Fairley   appeals        his    six-month     sentence

following the revocation of his supervised release.                            Fairley’s

attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), in which she examines the reasonableness of

Fairley’s sentence, and concludes that there are no meritorious

issues for appeal.         Fairley was informed of his right to file a

pro se supplemental brief, but has not done so.                          The Government

has given written notice that it will not file a brief.

              While counsel does not address the issue in her Anders

brief, a brief examination of Fairley’s revocation hearing is in

order.   This Court reviews a district court’s decision to revoke

a   defendant’s        supervised     release       for     abuse    of       discretion.

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                             A

district court abuses its discretion when it fails or refuses to

exercise its discretion or when its exercise of discretion is

flawed   by    an     erroneous    legal    or    factual        premise.       James    v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).

              The district court need only find a violation of a

condition      of     supervised    release       by   a    preponderance        of     the

evidence, 18 U.S.C.A. § 3583(e)(3) (West 2006 & Supp. 2008), and

this Court reviews for clear error the district court’s factual

determinations         informing     its        conclusion        that    a    violation

occurred.      See United States v. Carothers, 337 F.3d 1017, 1018

                                            2
(8th   Cir.      2003);   United   States       v.   Whalen,       82    F.3d   528,   532

(1st Cir. 1996).          Moreover, given the “flexible, informal nature

of the revocation hearing . . . the full panoply of procedural

safeguards associated with a criminal trial,” such as Federal

Rule of Criminal Procedure 11, are not required.                           See Black v.

Romano, 471 U.S. 606, 613 (1985).

              Fairley     admitted      using    cocaine    and         marijuana   on   a

regular basis, missing at least twelve scheduled drug tests and

making only four restitution payments in two years’ time, all in

violation        of   the    conditions         of   his    supervised          release.

Moreover, Fairley does not contest the factual basis for his

supervised release violations on appeal.                    Accordingly, we find

that the district court did not abuse its discretion in revoking

Fairley’s supervised release.

              As for Fairley’s sentence, this court will affirm a

sentence imposed following revocation of supervised release if

it is within the prescribed statutory range and is not plainly

unreasonable.         United States v. Crudup, 461 F.3d 433, 437-39

(4th Cir. 2006).          Fairley’s six-month sentence is in the middle

of the advisory policy statement range of three to nine months’

imprisonment, see USSG § 7B1.4(a), and is below the statutory

maximum     of     two    years    of    imprisonment.             See     18   U.S.C.A.

§ 3583(e)(3).         Although     Fairley      requested      a    “time-served”        or

bottom-of-the-guidelines sentence based on the fact that he has

                                           3
AIDS and a host of other physical ailments, the district court

was well within its discretion to impose a different sentence.

            It is clear from the record that the district court

considered    the   factors    of   18   U.S.C.    §   3553(a)   (2006).       See

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006)

(court   need    not   “robotically      tick   through   §   3553(a)’s    every

subsection.”).         In   particular,      the   district      court   focused

heavily on the rehabilitative nature of a mid-guideline sentence

in helping Fairley to overcome his drug addiction in denying

Fairley’s request for a lighter sentence.                 Applying Crudup to

this case, we find that Fairley’s sentence is not unreasonable,

much less plainly so.

            We have examined the entire record in accordance with

the requirements of Anders and have found no other meritorious

issues for appeal.          We therefore affirm the district court’s

judgment.    This court requires that counsel inform Fairley, in

writing,    of   the   right   to   petition    the    Supreme   Court    of   the

United States for further review.               If Fairley requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Fairley.                   We dispense

with oral argument because the facts and legal contentions are



                                         4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5